Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 21-37 are pending. Claims 21 and 28 are amended. 
The present application is a continuation of application 13/632760 which was previously allowed. The present claims are broader than the claims of the allowed application as the last three clauses are omitted.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues the claimsa re similar to those of Core Wireless in the sense that they each exhibit an improved to the functionality of a computer. 
	The examiner asserts that the claims of Core Wireless affect the way in which the computer operates by presenting information in a more efficient manner. The examiner sees no correlation to the present claims which merely prompt a user to submit certain information according to received criteria and allows the user to then submit the information. Providing a link to the interface which can be used to input the information is no more than a computerized method of providing direction. The “use of the device” is not improved as argued because, as in Core Wireless, the device is a Core Wireless is a computing system which is much too vague to assimilate with the device in Core Wireless.

	The 112 rejections of the claims have been withdrawn in view of the applicant’s amendments.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A method in a computing system having a processor and memory for ensuring currentness of information provided by a submitter of an electronic invoice relating to a representation by the submitter of a client, comprising:
	receiving, by the computing system, requirement information identifying information that is to be periodically collected from the submitter of the electronic invoice in connection with the representation by the submitter of the client,
wherein the information that is to be periodically collected is distinct from the
electronic invoice;
	receiving, by the computing system, an indication of a time by which the identified information is to be collected from the submitter in connection with the representation by the submitter of the client;
	transmitting, by the computing system, an alert to the submitter to indicate at least a portion of the information that is to be periodically collected is due based on the requirement information and the indication of the time by which the information is to be collected, wherein the alert comprises a link that, when activated by the submitter, causes presentation of an interface that provides the submitter with access to the computing system, wherein the access to the computing system is configured to enable the submitter to input the information that is to be periodically collected, and wherein the computing system is operated by an entity that is a third party to the submitter;
	collecting, by the computing system, the information from the submitter via the interface in response to activation of the link;
	The abstract idea underlined above falls under certain methods of organizing human activity, commercial or legal interactions, business relations.
	This judicial exception is not integrated into a practical application because the additional limitations. The additional limitations are the computing system, the electronic invoice, a link and an interface. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations merely Symantec.
	Claims 28 and 33 are similar and are similarly rejected. The dependent claims merely narrow the abstract idea but do not cure its’ deficiencies. As a whole and in combination the claims recite an abstract idea applied by a computer.

	The closest prior art discloses clicking or activating a link where a user can enter information, the link may be sent via email:
	Nelson – 2003/0208384 – Para. 0017
	Rossides – 2004/0215542 – Para. 0243
	Abdulhayoglu – 2007/0061734 – Para. 0003
	Chevrel – 2003/0135500 – Para. 0093
	Grover – 2006/0074919 – Para. 0093
	Locurto – WO 02/44981 – Abstract
	
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694